Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.
Priority
Instant application 16570307, filed 9/13/2019 claims benefit as follows:

    PNG
    media_image1.png
    42
    350
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 12/17/2019 have been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 2/14/2022, Applicant elects Group I, claims 1-17.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 18-20 are withdrawn as not reading on the elected group.
	With respect to the specie election Applicant elects:

    PNG
    media_image2.png
    149
    645
    media_image2.png
    Greyscale

	According to Applicant claims 1, 5, 10 and 11 read on the elected specie.
If the elected specie is not identified in the art Examiner will expand his search.
	The elected specie was identified in the art (see 103 rejection below).  
	In addition, Examiner expanded his search to an additional species (see 102 and 103 rejection below).  
Claim Rejection – 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to the set including all metal organic frameworks that produce a hypergol having the structure of M1-L-M2 wherein L is an organic linker comprising one or more unsaturated substituents, and wherein M1 and M2 are the same or different metal cations.  Thus, the instant claims allows for the set of any combination of metals bound by a linker having one or more units of unsaturation.  First, the set of structural elements encompassed by the instant claims is vast and possession of the entirety of the genus would at least require samples testing various locations of the total of structural space.
The question is whether the examples in the specification covered a sufficient number of sub-sets within the set of structural space such that one can extrapolate possession of the entire structural space.  The specification contains exemplary study 1 and exemplary study 2.  In example 1, acetylene and vinyl triggers were introduced on imidazole containing linkers (ZIFs) using zinc, cobalt, cadmium.  Thus, the specification used imidazole containing linkers with acetylene or vinyl triggers with 3 metals.  These three metals are in two columns of the periodic table (Zn, Cd in one column, and Co in another).
With respect to the art, the article to Kent et al (“Adsorption of Tetranitromethane in Zeolitic Imidazole Frameworks Yields Energetic Materials”, made of record on the IDS).  This art teaches that within the imidazole framework there is a significant variance in properties with respect to hypergol:

    PNG
    media_image3.png
    198
    389
    media_image3.png
    Greyscale
.
This is within the within a similar imidazole framework found in the instant claims.  This shows that small changes in structural space lead to significantly different properties.  This supports the point that multiple sub-sets of the total structural space must be tested in order to show possession of the entirety of the scope of the instant claims.
In the article to Shreeve et al. (“Metal-Organic Frameworks as High Explosives:  A New Concept for Energetic Materials”, made of record on the IDS), the author states that:

    PNG
    media_image4.png
    69
    331
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    87
    345
    media_image5.png
    Greyscale
.
Thus, in an article from 2014, the energetics is dependent on metal ion, geometry and binding mode and bridging energetic ligands.  In the instant case, Applicant possessed specific geometries, binding modes, and bridging energetics with the compounds in the specification.  Additional sub-sets of structural space was not tested.
In the article by Pang et al. (“3D Energetic Metal-Organic Frameworks:  Synthesis and Properties of High Energy Materials”, made of record on the IDS), the author states that:

    PNG
    media_image6.png
    244
    262
    media_image6.png
    Greyscale
.
And further:

    PNG
    media_image7.png
    233
    355
    media_image7.png
    Greyscale

Further, there is a structural distinction between dimensionality with respect to materials and hypergolic properties.
Thus, in some cases structurally similar compounds have infeasible practical use as hypergolic materials and potential applications as energetic materials have not been disclosed or tested in some cases.  This also points to the nature of the different properties of the set of structural space of MOF frameworks.
As pointed out above, the dimensionality can make a difference.  In the article to Zhang et al. (“Metal Azolate Frameworks:  From Crystal Engineering to Functional Materials”, made of record on the IDS), the author when discussing imidazole frameworks shows that changing the length of an attached alkyl group can impact the super structure (page 1005, see examples of methyl versus ethyl substitution).   As previously discussed the 1D verse 2D verse 3D structure can impact energetic properties.
Still further, US-20110319630 (“the ‘630 publication”) teaches that various imidazole containing and aromatic carboxylic acid containing MOFs can be prepared in a zeolite framework, but does not include the possibility of any organic linker comprising one or more substituents having unsaturation.  For example, nanotubes are not found to be in the broad genus, or carbazole rings, or the vast possibilities of other structural linkers allowed by the instant claims which could alter the 3D structure of the zeolite.  Further, the ‘630 publication does not teach or suggest these frameworks with any possible metal cation.
In conclusion, the art shows that changes in structure can lead to significant and or loss of hypergolic properties.  The instant specification teaches imidazole frameworks have units of unsaturation attached making frameworks with specific metals.  Given the amount of variance between structure and property with respect to the overall structural set encompassed by the instant claims, one would need to test a variety of sub-sets in order to have possession of the entirety of the structural space having the instant intended use.
After consideration of close art, the specification, the predictability in the art and a set and sub-set analysis with respect to structure and examples, the conclusion is that Applicant was not in possession of the entirety of the claims.
This rejection can be overcome by including the combination of claim 4 and claim 8.

Claim Rejection -- 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US-20110319630 (“the ‘630 publication”).
This rejection applies to the expanded specie wherein the unsaturated substituent is an aldehyde or imine.
The ‘630 publication teaches:

    PNG
    media_image8.png
    363
    537
    media_image8.png
    Greyscale
.
In this case, the structure required by the claims are met.  The structure is M-L-M wherein L is an imidazole linker having one or more unsaturated substituents – the carbon atom of the imine or aldehyde is not fully saturated.  The organic linker is aromatic, the cation is divalent Zn, the substituent in the 4-5 position is at least H (others are suggested).  With respect to pores, gases can be separated and sorption [0006] for example.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 is rejected under 35 U.S.C. 103 as obvious over US-20110319630 (“the ‘630 publication”).
This rejection applies to the elected specie and expanded species of different metals and linkers having 1-4 dicarboxylic acids as the linking group. 
The ‘630 publication teaches metal frameworks containing imidazole wherein there is a reactive linking group.  In this case the reactive linking group can be a double bond or an acetylene:

    PNG
    media_image9.png
    307
    283
    media_image9.png
    Greyscale
.
Further, the imidazole can be substituted in various positions including substituted imidazoles and substituted benzene rings having 1,4-dicarboxylic acids:

    PNG
    media_image10.png
    183
    276
    media_image10.png
    Greyscale
.
Further, the zeolite can have a M-L-M structure:

    PNG
    media_image11.png
    129
    273
    media_image11.png
    Greyscale
.
Further, the metals include:

    PNG
    media_image12.png
    78
    275
    media_image12.png
    Greyscale
.
Further, the example shows a zinc imidazole Zn-L-Zn with a substituent on the 2 position at [0107] for example.  
Further, the ‘630 publication teaches as least one combustible gas (instant claim 15):
[0101] In some embodiments, a device provided herein comprises a storage unit for the storage of chemical species such as ammonia, carbon dioxide, carbon monoxide, hydrogen, amines, methane, oxygen, argon, nitrogen, argon, organic dyes, polycyclic organic molecules, and combinations thereof.

Further, the ‘630 publication teaches an example using Zn imidazole frameworks with a substituent on the 2 position:

    PNG
    media_image13.png
    360
    525
    media_image13.png
    Greyscale
.
The ‘630 publication fails to teach an example wherein the olefin or acetylene is chosen as the unit of unsaturation as an alternative substituent. 
However, if one skilled in the art starts with the example having a reactive framework of the alcohol and substitutes the double or triple bond substituent then the instantly claimed framework would be met of the elected specie.  Alternatively, if one uses and alternative post modification using any heterocycle having at least a double bond, an alternative unit of unsaturation would be introduced.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies, substituting one known substituent for another.  On substitution with a vinyl group as taught by the reference one would arrive at unit having specific unsaturation of the elected specie.
Alternatively, post modification of the example with an alternative post modifying agent could lead to alternative units of unsaturation since heterocycles can be introduced for example.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
In addition, stemming from the 102 rejection above a separate rationale is made for instant claims 5, 7 and 14.  The example teaches Zn and Imidazole, but the art suggests both Co, and Cd as metal, and dicarboxylic acid aromatic rings as alternative ring systems.  Starting from the example, it would have been prima facie obvious to substitute one known metal for another, or it would have been prima facie obvious to substitute one known ring system for another by application of KSR prong B.  Applying KSR prong B one could substitute one metal for another or one ring for another in the example and arrive at the structures of instant claim 5, 7, and 15.  One would be motivated by the fact that the genus links these compounds as structurally similar and being capable of acting for a similar purpose.

Conclusions
No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622